Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-3 are pending in this office action. This action is responsive to Applicant’s application filed 09/23/2021.
Priority
3.	Applicant’s claim for the benefit of is 17/482636, filed 09/23/2021 is a continuation of 16/408782, filed 05/10/2019, 16408782 is a continuation of 15/187191, filed 06/20/2016 ,now U.S. Patent #10,394,912 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 09/23/2021 (the filing date), but depending upon the specific material claimed, could be as early as 06/20/2016. 

Information Disclosure Statement
4.	The references listed in the IDS filed 09/23/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-3 are rejected on the ground of Provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/408,782.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claim 1 in Instant Application that are rejected by corresponding claim(s) in US Patent  Publication No. 16/408,782.

Instant Application
US Application No. 16/408,782
1. A data mining method, comprising: 
 	obtaining a subset of public records of data in a public domain; and 
 	performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain corresponding to a particular individual.














1. A data mining method, comprising: 






 	obtaining a subset of public records of data in a public domain; and 









 	performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain                corresponding to a particular individual.

1. A data mining method, comprising: 
 	defining a set of filter constraints as a filter function for clustering users' private records of data of a private domain; 
 	selecting a subset of users' public records of data from a filtered set of data via the filter function from a public domain that is common with the users' private records of data; and 
 	creating a data file including the matched user of the private domain to the public records of the user of the private domain, 
 	wherein the set of the filter constraints comprises a function that captures the subset of the users' public records of data who are of interest to the private domain, and only performs data mining with that set of information from the public domain. 

(06/27/2022 Amendment Claim 1)
1. (Currently Amended) A data mining method, comprising: 
 	defining a set of filter constraints as a filter function for clustering private records of data of a private domain into a group including a first user and a second user and corresponding private data; 
 	obtaining a subset of public records of data in a public domain corresponding to the first user and the second user by applying the filter function to the public records of data; and 
 	on a distributed set of computing machines, acting together to apply the set of filter constraints on the public records of data stored on a cluster of machines and storages, 
 	performing data mining 
            within the subset of the public records of data to match the first user of the private domain to a record in the public records in the public domain;
creating a data file including the matched first user of the private domain to the public records of the first user; and 
leveraging the data file in a query against other public records corresponding to the first user.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claim 1 is merely an obvious variation of claim 1 of US Patent Publication No. 16/408,782. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(e) as being anticipated by Chan (US Patent No. 10,133,791 B1, hereinafter “Chan”). 
  As to Claim 1, Chan teaches the claimed limitations:
 	“A data mining method, comprising:” as systems, methods, and computer program methods for assessing a validity or invalidity of a patent. The system and method as described herein enable law firms, practicing attorneys, and other legal entities to capitalize on this opportunity by providing actionable data intelligence via natural language processing, machine learning of incoming documents, and data mining of related assets (column 3, lines 47-64).
 	“obtaining a subset of public records of data in a public domain” as the training data can include a subset of data for a plurality of cases whose data have previously been extracted by the data mining engine. The subset of data can include data for a plurality of variables extracted from a plurality of legal cases and proceedings (column 23, lines 58-63). The data mining/analysis system can also be connected to a plurality of proprietary data sources that are accessible over a network such as the Internet or local area network. The documents in the repositories and data sources can be fetched from a variety of public or private sources or domains (column 7, lines 50-67).
 	“performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain corresponding to a particular individual” as data associated with the foregoing attributes can be extracted from a current proceeding or a related proceeding by the data mining/analysis system. In some implementations, attributes can be gathered from other third-party data sources (e.g., private or public domains). The data mining/analysis system can provide an objective evaluation of a patent being challenged via inter partes/post-grant review proceedings, and the likelihood that a patent will be ruled valid, invalid, or partially valid/partially invalid, this evaluation can require access to pertinent historical data, the evaluation can take into the account of all prior winning records by a particular attorney (column 13, lines 40-63).

As to claim 2 is rejected under 35 U.S.C 102(e), the limitations therein have substantially the same scope as claim 1. In addition, Chan teaches as systems, methods, and computer program methods for assessing a validity or invalidity of a patent (column 3, lines 47-64). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claim 3 is rejected under 35 U.S.C 102(e), the limitations therein have substantially the same scope as claim 1. In addition, Chan teaches the client system can include one or more instances of computer-readable storage media, which couple to a bus systems. The bus systems can enable the client system's processors to read code and/or data to/from the computer-readable storage media (column 10, lines 4-15). Therefore this claim is rejected for at least the same reasons as claim 1.
Examiner’s Note
7.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/06/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156